Jackson, Judge.
When this case was here before, we granted a new trial for errors committed on various points, and damages and attorney’s fees improperly assessed, without evidence to warrant the verdict in that respect. 55 Ga., 103. We also, at that time, gave our view of the law governing the main question in respect to the alleged suicide of the deceased, whose life was insured on condition that he did not end it with his own hand. The presiding judge has followed that view of the law in his charge to the jury, and we have no disposition to reverse our own ruling thereon, as we still approve it. The evidence on the question, whether his mental condition was such, at the time the deed was done, as to render him incapable of distinguishing between right and wrong to such an extent as to render him legally and morally irresponsible for his acts and conduct, was fairly before the jury, without error on the part of the court; they decided it again *666for the plaintiff and against the company; and whilst this court, if in the jury box, might have rendered a different verdict, we do not feel empowered by law to set aside the verdict approved again by the presiding judge, because we cannot say that there is not enough evidence to support it. The testimony of Mrs. Merritt and of Mr. Crawford,' and the very singular circumstances of the manner of the suicide, and the very curious memoranda left by the deceased, supported by the opinion of a physician, we cannot say are not enough clearly to show that he was deranged when the act was done.
In respect to the other point in issue, whether the hand of the deceased himself inflicted the stabs and cuts which killed him, we have little doubt if, indeed, there be any; but, admitting that he killed himsólf, we think the verdict sufficiently sustained on the point of his insanity to support it, and do not feel at liberty to set it aside because we, as jurors, might have looked at it differently.
Judgment affirmed.